Citation Nr: 1731758	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  07-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1977 to January 1979.

This matter is before the Board of Veterans' Appeal (Board) on appeal from April 2006 and September 2009 rating decisions issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This matter was most recently before the Board in July 2016 and has been returned for appellate consideration.   

The Veteran presented testimony at a travel board hearing in July 2008 before a Veterans Law Judge (VLJ).  A copy of the transcript is associated with Virtual VA paperless claim file.  However, the VLJ who held the July 2008 hearing is no longer with the Board.  In an April 2016 letter, the Board provided the Veteran with an opportunity to have another hearing with a current VLJ.  The Veteran, however, indicated by a May 2016 waiver that he did not wish to appear at another Board hearing, and to have his case considered based on the evidence of record.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Board has considered the Veteran's claim for all possible psychiatric disorders, to include a depressive disorder, as reflected on the previous page.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran does not currently have bilateral hearing loss for VA purposes.

2.  Tinnitus is not related to service.  

3.  An acquired psychiatric disorder, to include depressive disorder, is not related to service.  

4.  The evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  Throughout the period on appeal the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.16(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a).  In this case, the matter was remanded in July 2016 to obtain any outstanding medical records and provide VA examinations to determine the nature and etiology of the Veteran's claimed conditions.  To this end, the Veteran was provided with VA Form 21-4142, Authorization and Consent to Release Information, and scheduled for a VA examination.  The Veteran failed to return the required forms, so that the outstanding private medical records could be retrieved.  Additionally, the Veteran did not report for his scheduled VA examination without good cause.  The VA substantially complied to the best of its ability, but the Veteran failed to cooperate, as such the claim has been returned to the board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

II. Merits of the Claim

Generally, to establish a direct service connection claim a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. "Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include sensorineural hearing loss and tinnitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is a required combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends he is entitled to service connection for bilateral hearing loss, tinnitus, an acquired psychiatric disorder, to include depressive disorder, and TDIU.  For the reasons outline below, the Board finds that service connection for the aforementioned claims are not warranted.  

A.  Bilateral Hearing Loss

Based on the evidence of record, the Veteran does not currently have hearing loss for VA purposes.  The relevant evidence includes an August 2005 VA audiology report which showed that the Veteran had normal hearing in his left ear from 250 Hz to 6000 Hz, and mild sensorineural hearing loss in his right ear from 250 Hz to 3000 Hz with moderate to severe sensorineural hearing loss 4000 Hz to 8000 Hz, but without specific quantitative results.  The Veteran had 100 and 88 percent word recognition ability in his left and right ear respectively.  

The Veteran was provided with two VA examinations to determine the nature and etiology of his claimed bilateral hearing loss.  The March 2006 VA examination report reflected that due to the inconsistent responses provided by the Veteran, the audiometric test results" are not considered reliable and do not provide an accurate representation of current hearing sensitivity."    

The August 2015 VA examiner was unable to provide pure tone test results due to inconsistent responses by the Veteran during the audiometric evaluation, therefore the results are not reliable and do not provide an accurate representation of current hearing sensitivity.  

The Veteran has stated that he currently has hearing loss.  During both VA examinations, the Veteran reported difficulties communicating due to his hearing impairment.  Furthermore, he believes his alleged hearing loss is a direct result of his noise exposure as a cannon crewman during service.  However, while the Veteran is competent to state he has decreased hearing acuity, he is not competent to opine as to whether he has a hearing loss disability for VA purposes.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran's statements are not competent, they are assigned no probative weight.  Therefore, the issue of a current disability must be decided based on the medical evidence of record.

Based on the record, the Board finds that the Veteran does not have confirmed diagnosis of hearing loss for VA purposes based on the objective medical evidence of record.  While the August 2005 VA treatment record showed diagnoses of hearing loss, no audiological test results were provided to substantiate the diagnoses in accordance with 38 C.F.R. § 3.385.  As detailed above, this appeal was specifically remanded to provide an additional examination to determine the nature and etiology of any current hearing loss disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for hearing loss disability is not warranted.

The presumption under 38 C.F.R. § 3.309 does not alleviate the requirement for a current disability in a claim for service connection.  Moreover, the presumption for chronic conditions, 38 C.F.R. § 3.309, is not applicable to the Veteran because he does not have a current disability. 

The preponderance of the competent evidence weighs against a finding that the Veteran has a current disability for the VA purposes.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


B.  Tinnitus 

Turning to the first element of service connection, the Board notes that the Veteran has stated that he started experiencing intermittent ringing for in his ears since 1996.  See VA Examination March 2006.  As a layperson, the Veteran himself is  competent to diagnose tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). 

The Veteran was provided with two VA examinations, in March 2006 and August 2015, to determine the etiology and nature of his claimed tinnitus.  The March 2006 examiner did not provide an opinion as to the etiology of the Veteran's tinnitus due to the Veteran's inconsistent responses during the examination.

The August 2015 examination report noted that Veteran believes his tinnitus began about ten years before with an intermittent ringing in his right ear.  As with the March 2006 examination, the examiner could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner opined that "due to inconsistent test results an opinion regarding the etiology of the tinnitus cannot be offered at this time."  

Regarding the presumption in favor of chronic diseases and the continuity of symptomatology, the Board notes that the Veteran has tinnitus.  For VA purposes, diagnosis of tinnitus is a chronic disease, thus warranting consideration under 38 C.F.R. § 3.309(a).  However, in order for the presumption under 38 C.F.R. § 3.309 to apply the disability must manifest to a compensable degree within one year of discharge from service.  However, in this case the Veteran did not report any complaints of tinnitus until at least sixteen (16) years after service, which is more than one year of discharge from service.  See 38 C.F.R. § 3.309.  Furthermore, neither does the Veteran show a continuity of symptomatology with regards to his tinnitus due to the length of time between discharge and complaints of ringing in his ears.  Id.; Walker, 708 F.3d at 1377.  Since the Veteran's tinnitus did not manifest to a compensable degree within one year of discharge from service and there is no evidence of a chronic disability in service, the presumption in favor of chronic diseases is not warranted in this case.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).  

The Board notes that the Veteran reported that his claimed tinnitus is related to his military service that exposed him to artillery and cannon noise without hearing protection.  As noted above, the Veteran has reported ringing in his ear twice a day, lasting five to ten minutes, which the Veteran self-medicates with sleep and alcohol.  
In this regard, the Veteran is competent to report the symptoms that he experienced and his history of treatment.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  

However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical diagnosis and/or opinion regarding the etiology of tinnitus.  Given the Veteran's lack of demonstrated medical expertise, the Board has to rely on the objective medical evidence of record as to the current nature and etiology of his claimed tinnitus, to include the relationship between the Veteran's tinnitus and his military service.  Both the March 2006 and August 2015 VA examiners found that due to the Veteran's inconsistent statements, they were unable to provide an etiological opinion as to the Veteran's tinnitus.  As noted above, the Veteran has failed to cooperate in the effort to determine the etiology of tinnitus.  Therefore, there is no etiological link between the Veteran's tinnitus and military service.  

The objective medical evidence ultimately outweighs the Veteran's lay contentions.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Although the Veteran has established a current disability, the preponderance of the evidence weighs against that the Veteran's tinnitus is causally related to his service, or manifested within an applicable presumptive period, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. §5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, service connection on a direct and presumptive basis for a tinnitus will therefore be denied.

C. Depressive Disorder

The record clearly establishes the first element of service connection, current disability.  The Veteran has a diagnosis of substance induced depressive disorder.  See VA Examination August 2015.  

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Board notes that Veteran was not treated for major depression while on active duty, but his military records indicate he was discharged for apathy, defiant attitude, and inability to expend effort.  See Service Personnel Records April 2015.  

With regards to the third element of service connection, a nexus between the current disabilities and in service injury, the Board notes the preponderance of the evidence is against finding that the Veteran's depressive disorder is related to service.

The Veteran's medical treatment records detail treatment for major depression, since September 2009.  See Medical Treatment Records August 2016.  The records also detail a history of cocaine, alcohol, and cannabis dependency since 2005.  Additionally, the Veteran is prescribed antidepressant citalopram, which he takes daily, for his depression.

The Veteran was provided with a VA examination in August 2015 to determine the nature and etiology of his depressive disorder.  The examination report detailed that the Veteran was suffering from substance induced depressive disorder.   The examiner noted that the Veteran was in a slight depressed mood with no suicidal or homicidal thoughts or symptoms of psychosis.  Moreover, the examination cited that the Veteran was diagnosed with alcohol, cocaine and cannabis abuse in 2005.  In conclusion, the examiner opined that the Veteran's depression was not related to his military service, but to his substance and alcohol use combined with the death of his aunt in 2009.  

The Board notes that Veteran believes his depression is related to his service.  He stated during his April 2011 hearing that he was "young and stayed depressed all the time" during his active service.  The Veteran also stated during that hearing that his current psychiatrist states that his depression is related to his service, but there is no indication of such a finding from the evidence of record.  The Board acknowledges that the Veteran has depression and whether or not the Veteran has a current disability is not at issue here, but whether there is a nexus between his depression and his military service.

However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical diagnosis and/or opinion regarding the etiology of a depressive disorder.  Given the Veteran's lack of demonstrated medical expertise, the Board has to rely on the objective medical evidence of record as to the current nature and etiology of his claimed depressive disorder.  The objective medical evidence ultimately outweighs the Veteran's lay contentions.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

As noted above, the Veteran has failed to cooperate in the efforts to determine the etiology of his depressive disorder by not attending a scheduled VA examination and completing the appropriate authorization and consent forms to obtain outstanding medical records.  

Moreover, the Veteran was not diagnosed with depression until nearly three decades after service discharge.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, any assertions that he may make as to onset during service are not persuasive in light of the objective medical evidence.  

Although the Veteran has established a current disability, the preponderance of the evidence weighs against finding that the Veteran's acquired psychiatric disorder, to include depressive disorder, is causally related to his service, thus the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. §5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, service connection on a direct and presumptive basis for an acquired psychiatric disorder, to include depressive disorder will therefore be denied.

D.  TDIU

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016).  In making this determination, the following will be considered one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a) (2016).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16 (b) (2016).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.

The Veteran is service connected for the following disabilities: (1) posttraumatic arthritis of the right knee, rated at 10 percent; (2) degenerative arthritis of the thoracolumbar spine, rated at 10 percent; (3) right knee ligament instability, rated at 10 percent; scar associated with residuals of fracture, rated at 10 percent; (4) residuals of fracture, right fourth metacarpal, non-compensable.  The combined evaluation for these disabilities is 30 percent.  See 38 C.F.R. § 4.25 (Combined Ratings Table).  Thus, the Veteran does not meet the schedular criteria for consideration of a TDIU.  However, the Board must consider whether referral to the Director for extraschedular consideration is warranted.  In this case, such referral is not warranted.

Furthermore, the Board finds that there is no indication the Veteran's service connected disabilities preclude gainful employment.  Records provided from the Social Security Administration (SSA) indicate that conditions of PTSD, ruptured back, and arthritis do not prevent the Veteran from working as a delivery driver despite the finding that the conditions do cause some restrictions in his ability to function.  See SSA Medical Treatment Records April 2015.  The recent VA examinations related to his service-connected conditions detail a limited impact on his ability to secure gainful employment.  

The July 2015 examination report related to his service-connected thoracolumbar condition noted that the Veteran did not report any functional loss or functional impairment.  The testing during the examination did not reveal any functional loss as well.  However, the examiner found that the Veteran's back condition does impact his ability to work.  The examiner provided that the Veteran should avoid occupations that demand physical work.  

The July 2015 examination report related to his service-connected right knee condition noted that the Veteran did not report any functional loss or functional impairment, but the examiner noted pain in the right knee, which caused functional loss.  Moreover, the examiner opined that Veteran's service-connected right knee condition does have an impact on his ability to work.  The examiner specifically highlighted the inability of the Veteran to bend his knees and climb ladders.  

The July 2015 examination report related to his service-connected residuals of fracture, right fourth metacarpal found that the aforementioned condition had no impact on the Veteran's ability to work. 

Additionally, the Veteran was provided a general compensation examination in July 2015.  The examiner noted that the Veteran worked as payroll courier from 1982 to 1991, security officer from 1991 to 1996, but had not worked since 1996.  The examiner noted that Veteran cannot do heavy physical work because of his low back pain and right knee arthritis; however he can do sedentary work.  

In light of the above, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and maintain substantial and gainful employment.  Instead, the Veteran's VA examiners have consistently asserted that the Veteran's relevant symptoms cause only mild to moderate functional impairment, such that the impact on his employability is notably limited. See Prejean v. West, 13 Vet. App. 444, 448-49   (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04   (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  To that end, the examiners have provided that the Veteran is able to do sedentary work.  Thus taken in combination, the Board finds that the Veteran's service-connected disabilities do not significantly impair the Veteran's employability, and certainly do not prohibit it.

In making this determination, the Board does not overlook the Veteran's contention that a TDIU is warranted in this case.  A veteran is competent to provide evidence about the symptoms he experiences, and thus the Veteran's lay statements about the impact of his service-connected disabilities on his employability are relevant considerations in determining entitlement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assess the impact of his disabilities, both service-connected and not, on his employability.  See Jandreau, 492 at 1376-77.; see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board lends greater probative value to the medical opinions of record.

Based on the foregoing, the Board finds that in light of the Veteran's work history and skill set, the evidence has not shown that he would be unable to obtain and maintain employment based solely on his service-connected disabilities.  Thus, the Board finds that referral to the Director for extraschedular consideration is not warranted at this time.  The appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, is denied.

Entitlement to a TDIU is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


